DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 7-11, 24, 25 and 27-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from claim 4, which has been cancelled, and claim 24 depends from claim 23 which has been cancelled. Therefore, claims 5 and 24 are of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Purinton et al. (US 5,738,750) [hereinafter Purinton] in view of Norly (US 2013/0280470).
	Purinton discloses a laminate (Fig. 2) comprising a sheet of fiber reinforced polymer (FRP) (honeycomb sheet 11; col. 3, lines 52-55), the sheet having a first side and a second side opposite the first side, and wherein the sheet comprises exposed fibers, since it includes woven fibers which would be exposed at the edges when forming the honeycomb (Fig. 2), and a layer of polysilazane (layer 13; col. 3, lines 1-9) covering one or both of the first side and the second side of the sheet of FRP (Fig. 2), wherein the sheet of FRP contains multiple perforations (Fig. 2, honeycomb 11) and at least one of the perforations extends entirely through the sheet (Fig. 2, honeycomb 11), wherein the perforations include sidewalls and the sidewalls of the perforations are coated with polysilazane, since the polysilazane penetrates into the honeycomb (col. 3, lines 17-26).
	However, Purinton fails to teach a carbon fiber reinforced polymer.
	Norly teaches that it is well known in the radome art to form a radome with carbon fiber reinforced resin composites for the purpose of reducing the manufacturing complexity, reducing the weight and reducing the cost of the structure and provide a non-ablative thermal protection system.

	
Allowable Subject Matter
Claims 1, 12, 21, 33 and 34 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Purinton fails to anticipate or render obvious the distinct feature of “a metal cellular core or a metal alloy cellular core in electrical communication with at least one of the first side and the second side of the sheet”, as recited in independent claims 1 and 21.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781